338 So.2d 81 (1976)
STATE of Florida, Appellant,
v.
Donald Jeffery FARRINGTON, Appellee.
No. 76-1201.
District Court of Appeal of Florida, Fourth District.
October 8, 1976.
*82 David H. Bludworth, State Atty., and John Scarola, Asst. State Atty., West Palm Beach, for appellant.
J. Brian Brennan, West Palm Beach, for appellee.
PER CURIAM.
Upon review of the briefs and record on appeal we are of the opinion that the facts and circumstances of this case are controlled by this court's decision in State v. Yenke, 288 So.2d 531 (Fla. 4th DCA 1974); and accordingly the trial court erred in granting appellee-defendant's motion to suppress. In particular, the extensive findings of fact set forth in the trial court's amended order clearly reflect actual physical possession of the marijuana (by Officer Warmack) at the time of the unannounced entry of the police officers as in State v. Yenke, supra, and unlike State v. Roman, 309 So.2d 12 (Fla. 4th DCA 1975). Accordingly, the amended order is vacated and set aside and the cause remanded for further proceedings consistent herewith.
MAGER, C.J., and DOWNEY and ALDERMAN, JJ., concur.